Opinion issued January 13, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01052-CR
———————————
IN RE Michael Hosea, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator
Michael Hosea filed a pro se petition for writ of mandamus, complaining that the
respondent was without authority to preside over a trial in which relator was
convicted of felony murder.[1]  This Court affirmed relator’s conviction in
an opinion that issued on November 6, 1997, and our mandate issued on March 3,
1998.  See Hosea v. State, No. 01-95-00358-CR, 1997 WL 709453, at *5 (Tex.
App.—Houston [1st Dist.] Nov. 6, 1997, pet. ref’d).  The Texas Court of Criminal Appeals refused relator’s
petition for discretionary review.  Id. 
Thus, the judgment of conviction is final.  
Article 11.07 of the Code of
Criminal Procedure provides the exclusive means to challenge a final
conviction.  See Tex. Code Crim. Proc.
Ann. art. 11.07 § 5 (Vernon Supp. 2010). 
Pursuant to that article, only the Texas Court of Criminal Appeals has
jurisdiction to grant post-conviction relief from a final felony
conviction.  See id.; In re McAfee, 53
S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding).  Accordingly, this Court does
not have jurisdiction to consider relator’s complaint.
Relator’s petition for writ of
mandamus is dismissed for want of jurisdiction. 
All outstanding motions are overruled as moot.
 
Per
Curiam
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.  
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator names as respondent the
Honorable Jimmy Robert James, apparently presiding by assignment over case
number 94-15203 in the 232nd District Court of Harris County, Texas.  The Honorable Mary Lou Keel currently is the
presiding judge of the 232nd District Court.